138 Nev., Advance Opinion        74
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                   JOHN ILIESCU, JR., AND SONNIA                    No. 83212-COA
                   ILIESCU, TRUSTEES OF THE JOHN
                   ILIESCU, JR. AND SONNIA ILIESCU
                   1992 FAMILY TRUST; JOHN ILIESCU,
                   JR., AN INDIVIDUAL; AND SONNIA                                      "ne




                   ILIESCU, AN INDIVIDUAL,
                   Appellants,                                              NOV 1 7 2022
                   vs.                                                     ELI    • H A. BRO'
                                                                                    UPREME
                   THE REGIONAL TRANSPORTATION                          CLERY
                                                                       BY
                   COMMISSION OF WASHOE COUNTY,                             H1EF DEPUTY CLERK

                   Respondent.

                   JOHN ILIESCU, JR., AND SONNIA                    No. 83756-COA
                   ILIESCU, TRUSTEES OF THE JOHN
                   ILIESCU, JR. AND SONNIA ILIESCU
                   1992 FAMILY TRUST; JOHN ILIESCU,
                   JR., AN INDIVIDUAL; AND SONNIA
                   ILIESCU, AN INDIVIDUAL,
                   Appellants,
                   vs.
                   REGIONAL TRANSPORTATION
                   COMMISSION OF WASHOE COUNTY,
                   Respondent.


                               Consolidated appeals from district court orders granting
                   summary judgment and awarding attorney fees and costs in a tort and
                   contract action. Second Judicial District Court, Washoe County; David A.
                   Hardy, Judge.
                               Affirmed in part, reversed in part, vacated in part, and
                   remanded.




COURT OF APPEALS
         OF
     NEVADA
                                                                                 II- 310 1.40
0.11 1947R
                   Albright, Stoddard, Warnick & Albright and D. Chris Albright, Las Vegas,
                   for Appellants.

                   Woodburn & Wedge and Dane W. Anderson, Reno,
                   for Respondent.




                   BEFORE THE COURT OF APPEALS, GIBBONS, C.J., TAO and BULLA,
                   JJ.


                                                    OPINION

                   By the Court, GIBBONS, C.J.:
                               In this appeal, we address the grants of dismissal and summary
                   judgment as to claims of improper actions by the Regional Transportation
                   Commission of Washoe County that occurred during the completion of a
                   construction   project   on   appellants'   property   after     condemnation
                   proceedings. In so doing, we discuss actions in tort and contract law that
                   remain underdeveloped in Nevada law. We conclude that the district court
                   correctly dismissed appellants' claims for waste and injunctive relief, and
                   correctly granted summary judgment on their contract-based claims.
                   However, the district court erred in granting summary judgment on
                   appellants' claims for trespass and declaratory relief.        For the reasons
                   articulated herein, we affirm in part, reverse in part, vacate in part, and
                   remand.
                                    FACTS AND PROCEDURAL HISTORY
                              Although this is not an appeal from a condemnation action, the
                   facts underlying this appeal began with one.           Respondent Regional
                   Transportation Commission of Washoe County (RTC) filed a complaint in
                   eminent domain seeking to acquire a permanent easement, a public utility
COURT OF APPEALS
           OF
       NEVADA

                                                        2
1111 I./471S
                   easement, and a temporary construction easement on commercial property
                   owned by the John Iliescu, Jr. and Sonnia Iliescu 1992 Family Trust.
                   Appellants John Iliescu, Jr., and Sonnia Iliescu (collectively, the Iliescus)
                   are trustees of the family trust. The RTC sought the easements in
                   furtherance of its "4th Street/Prater Way Complete Street and [Bus Rapid
                   Transit] Project" in Reno, which was intended to improve traffic flow along
                   4th Street and Prater Way.            Specifically, the project included
                   "undergrounding of existing overhead utilities within the [p]roject area,
                   construction of curbs, gutters, pedestrian ramps and sidewalks, and
                   installation of new lighting fixtures and landscaping within the [p]roject
                   limits." Eventually, the parties stipulated to, and the district court ordered,
                   the taking in exchange for a payment of $11,065 to the Iliescus as just
                   compensation. The court also ordered that the permanent easement and
                   the public utility easement were "perpetual easements" for access to and
                   rnaintenance of the public utilities.
                               Ten months after the district court's order in the condemnation
                   proceedings, the Iliescus filed a complaint alleging 12 causes of action
                   against the RTC. According to the Iliescus, during the previous project and
                   despite their objections, the RTC and its contractors drove over and parked
                   their vehicles (including 20-ton work trucks) on the Iliescus' "Remaining
                   Property"—a parking lot on the parcel not subject to condemnation. The
                   Iliescus alleged that the RTC's conduct precluded them at times from using
                   any portion of the "Remaining Property," caused physical damage to the
                   parking lot, and caused both John and Sonnia to suffer severe and ongoing
                   "psychological and emotional anguish, pain and distress, with physical
                   rn a nifestations."


COURT OF APPEALS
         OF
    NEVADA
                                                         3
     4 7 It
                                The RTC filed a first motion to dismiss 8 of the complaint's 12
                   causes of action. During litigation, the parties stipulated that the Iliescus
                   no longer wished to pursue damages for emotional distress or personal
                   injury. The district court therefore dismissed their claim for intentional
                   and/or negligent infliction of emotional distress.
                                The Iliescus filed an amended complaint alleging 11 causes of
                   action.' Thereafter, the RTC filed a supplemental motion to dismiss as to
                   six of the causes of action. The district court granted the RTC's motion to
                   dismiss as to the Iliescus' claims for injunctive relief, breach of fiduciary
                   duty, waste, conversion, and tortious breach of the covenant of good faith
                   and fair dealing. The court denied the motion to dismiss as to the Iliescus'
                   civil conspiracy claim.
                                The RTC eventually moved for summary judgment as to the
                   Iliescus' remaining claims, which included breach of contract, breach of the
                   implied covenant of good faith and fair dealing, trespass, civil conspiracy,
                   negligence, and declaratory relief. The Iliescus opposed the motion and
                   supported their opposition with various exhibits that had previously been
                   filed in the case. The district court ultimately granted the RTC's motion for
                   summary judgment, ruling that the Iliescus had failed to present any
                   admissible evidence in support of their claims.2 It subsequently granted the
                   RTC's motion for attorney fees, ruling that although the Iliescus appeared


                         1The  causes of action included breach of contract, breach of the
                   covenant of good faith and fair dealing (contract claim), breach of fiduciary
                   duty, waste, conversion, trespass, civil conspiracy, negligence, tortious
                   breach of the covenant of good faith and fair dealing, injunctive relief, and
                   declaratory relief.

                         2 0n appeal, the Iliescus only challenge the district court's rulings
                   discussed herein.
COURT OF APPEALS

         OF
      NEVADA

                                                         4
(01 1,171s
                   to have good faith bases for bringing their daims, "their counsel failed to
                   produce discovery or disrniss the action if discovery would be impossible due
                   to hardship."3 The district court awarded the RTC $61,057.07 in attorney
                   fees under NRS 18.010(2)(b) and $3,647.35 in costs as the prevailing party
                   under NRS 18.020. The Iliescus now raise multiple issues on appeal. We
                   address each in turn.
                   The district court did not err in dismissing the Theseus' claim for waste
                                The Iliescus argue the district court erred in dismissing their
                   claim for waste and ruling that the RTC was not a guardian or tenant as to
                   their "Remaining Property" (the parking lot) for the purposes of satisfying
                   NRS 40.150.4 They argue the RTC "had been granted entry rights onto
                   certain portions of [their] [p]roperty" and therefore was a tenant of the
                   property and could commit waste by damaging the surface of the lot with
                   its heavy equipment. The RTC counters that the Iliescus' complaint never
                   alleged that the RTC was a tenant as to their parking lot. It argues that,
                   indeed, the complaint made clear that the RTC and its contractors used the
                   parking lot despite having no right to do so and over the Iliescus' frequent
                   objections.



                         3We  acknowledge that the Iliescus could have done more to vigorously
                   prosecute their claims before the district court. During the proceedings
                   below, the RTC requested multiple times that the court dismiss the Iliescus'
                   case for lack of prosecution. As pertinent to this appeal, the district court
                   denied each of those requests.
                         4"If
                            a guardian, tenant for life or years, joint tenant or tenant in
                   common of real property commit waste thereon, any person aggrieved by
                   the waste may bring an action against the guardian or tenant who
                   committed the waste, in which action there may be judgment for treble
                   damages." NRS 40.150.
COURT Of APPEALS
            OF
        NEVADA


(111   1,147S
                                                        5
                               A defendant's motion to dismiss "under NRCP 12(b)(5) is
                   subject to a rigorous standard of review on appeal." Buzz Stew, LLC v. City
                   of North Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008) (internal
                   quotation marks omitted). In reviewing dismissal under NRCP 12(b)(5), we
                   recognize all factual allegations in the plaintiffs' complaint as true and draw
                   all inferences in their favor. Id. at 228, 181 P.3d at 672. A claim should be
                   dismissed under NRCP 12(b)(5) only if it appears beyond a doubt that the
                   plaintiffs could prove no set of facts, which, if true, would entitle them to
                   relief. Id. Because Nevada is a "notice-pleading" jurisdiction, a complaint
                   need only set forth sufficient facts to demonstrate the necessary elements
                   of a claim for relief so that the defending party has "adequate notice of the
                   nature of the claim and relief sought." W. States Constr., Inc. v. Michoff,
                   108 Nev. 931, 936, 840 P.2d 1220, 1223 (1992); see also Droge v. AAAA Two
                   Star Towing, Inc., 136 Nev. 291, 308-09, 468 P.3d 862, 878-79 (Ct. App.
                   2020) (discussing Nevada's liberal notice-pleading standard).
                               Nevada law provides for a cause of action against a guardian or
                   tenant of real property who "commit [s] waste thereon."          NRS 40.150
                   (emphasis added). "Waste is generally considered a tort defined as the
                   destruction, alteration, rnisuse, or neglect of property by one in rightful
                   possession to the detriment of another's interest in the same property." 8
                   Michael Allan Wolf, Powell    On   Real Property § 56.01 (2021). A cause of
                   action for waste requires the defendant to be in or have been in lawful
                   possession of the property on which the alleged waste occurred.            See
                   Stephenson v. Nat'l Bank of Winter Haven, 109 So. 424, 425-26 (Fla. 1926)
                   ("[W]aste is an abuse or destructive use of the property by one in rightful
                   possession."); Hamilton v. Mercantile Bank of Cedar Rctpids, 621 N.W.2d
                   401, 409 (Iowa 2001) ("A claim for waste is an action at law brought by a

COURT OF APPEALS
            OF
        NEVADA

                                                          6
(I )1 lq-4711.
                   remainderman against a tenant in lawful possession of land . .. ."); Mich.
                   Oil Co. v. Nat. Res. Cornm'n, 276 N.W.2d 141, 147 (Mich. 1979) ("[T]he
                   ordinary use of the term 'waste' does not refer only to waste of oil and gas,
                   but includes any spoilation or destruction of the land, including flora and
                   fauna, by one lawfully in possession, to the prejudice of the estate or interest
                   of another."); Meyer v. Hansen, 373 N.W.2d 392, 395 (N.D. 1985) ("Waste
                   may    be   defined   as   an   unreasonable     or   improper    use,   abuse,
                   mismanagement, or omission of duty touching real estate by one rightfully
                   in possession, which results in a substantial injury."). Not surprisingly,
                   then, each type of tenancy mentioned in NRS 40.150 includes an interest in
                   real property.    See NRS 40.150 (stating that a waste action can be
                   maintained against a "tenant for life or years, joint tenant or tenant in
                   common of real property").
                                Here, the Iliescus alleged that, in completing its project, the
                   RTC damaged their parking lot, which was on "that portion of [their]
                   [p]roperty not subject to the condemnation, and not involved in whatsoever
                   nature in the [p]roject." The Iliescus further alleged that they frequently
                   objected to this "unauthorized and illegal use" of their parking lot. The
                   Iliescus did not argue below, nor do they argue on appeal, that the RTC had
                   a legal right to use their parking lot. Rather, both below and on appeal,
                   they argue that the RTC was a tenant only as to the property that was
                   condemned.
                                Assuming the RTC was a tenant over the Iliescus' condemned
                   property, under NRS 40.150, the RTC could only have committed waste
                   "thereon"—on the condemned property, not on the Iliescus' parking lot. And
                   the Iliescus have not alleged that the RTC committed waste as to the
                   condemned portion of their property.          Therefore, even taking every

COURT OF APPEALS
          OF
        NEVADA


 '1 I
                                                          7
                   inference in the Iliescus' favor, see Buzz Stew, 124 Nev. at 228, 181 P.3d at
                   672, the district court did not err by dismissing their waste claim.
                   The district court did not err in disinissing the Iliescus' separate cause of
                   action for injunctive relief
                                The Iliescus argue the district court erred in dismissing their
                   separate cause of action for injunctive relief because lilt is entirely possible
                   and even plausible that the RTC" may again "overstep [its] boundaries in
                   accessing and damaging the remaining portions of [their] property" during
                   some future repairs to the RTC's permanent easements.5          As a threshold
                   matter, injunctive relief is a remedy, not a separate cause of action. See
                   State Farm Mut. Auto. Ins. Co. v. Jafbros Inc., 109 Nev. 926, 928, 860 P.2d
                   176, 178 (1993) (explaining that a violated right is a prerequisite to granting
                   injunctive relief and an injunction is not appropriate "to restrain an act
                   which does not give rise to a cause of action" (internal quotation marks
                   omitted)); Knutson v. Vill. of Lakemoor, 932 F.3d 572, 576 n.4 (7th Cir. 2019)
                   ("With respect to injunctive relief, that is a remedy, not a cause of action,
                   and thus should not be pleaded as a separate count"); Klay v. United
                   Healthgrp., Inc., 376 F.3d 1092, 1100 (11th Cir. 2004) (explaining that
                   "traditional injunctions are predicated upon [a] cause of action"); Shell Oil
                   Co. v. Richter, 125 P.2d 930, 932 (Cal. Dist. Ct. App. 1942) (explaining that
                   injunctive relief is a remedy, not a cause of action, and thus, a cause of
                   action must be asserted against the party before injunctive relief may be



                         5The  Iliescus also argue that the RTC could have been enjoined to
                   restore their property to the state it was in before the RTC allegedly
                   damaged it. However, they did not make this argument below, and we
                   decline to consider it on appeal. See Old Aztec Mine, Inc. v. Brown, 97 Nev.
                   49, 52, 623 P.2d 981, 983 (1981) (explaining that issues not argued below
                   are "deemed to have been waived and will not be considered on appeal").
COURT OF APPEALS
       OF
    NEVADA

                                                          8
                   requested against that party); Terlecki v. Stewart, 754 N.W.2d 899, 912
                   (Mich. Ct. App. 2008) ("It is well settled that an injunction is an equitable
                   remedy, not an independent cause of action."). Therefore, to the extent that
                   the Iliescus pleaded injunctive relief as an independent cause of action, the
                   district court did not err in dismissing that claim. See Knutson, 932 F.3d at
                   576 n.4.
                               However, "the question whether a litigant has a 'cause of action'
                   is analytically distinct and prior to the question of what relief, if any, a
                   litigant may be entitled to receive." Davis v. Passman, 442 U.S. 228, 239
                   (1979) (emphasis added); see also State Farm, 109 Nev. at 928, 860 P.2d at
                   178 ("It is axiomatic that a court cannot provide a remedy unless it has
                   found a wrong."). Therefore, even though we affirm the dismissal of the
                   independent cause of action, as discussed below, we reverse the grant of
                   summary judgment on the Iliescus' trespass claim. Therefore, on remand,
                   they may seek permanent injunctive relief as a remedy for that claim,
                   should they prevail on it.
                   The district court did not err in granting the RTC's motion for summary
                   judgment as to the Iliescus' contract-based claims
                               The Iliescus argue the district court erred in granting summary
                   judgment in favor of the RTC as to their breach-of-contract claim because
                   the parties had entered into a contract by way of a stipulation in the prior
                   condemnation proceedings.      They argue that, at the very least, their
                   evidence that a stipulation existed should have precluded summary
                   judgment. The RTC counters that the prior stipulation was not relevant to
                   any alleged use of or damage to the Iliescus' parking lot. It further argues
                   that summary judgment was proper because the Iliescus failed to provide
                   any evidence of causation or actual damages in support of their breach-of-
                   contract claim.
COURT OF APPEALS
        OF
    NEVADA


   1447It
                                                        9
                               We review a district court's order granting summary judgment
                   de novo. Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                   (2005). Summary judgment is proper if the pleadings and all other evidence
                   on file demonstrate that there exists no genuine dispute of material fact
                   "and that the moving party is entitled to a judgment as a matter of law."
                   Id. (internal quotation marks omitted); see also NRCP 56(a). "A factual
                   dispute is genuine when the evidence is such that a rational trier of fact
                   could return a verdict for the nonmoving party." Wood, 121 Nev. at 731,
                   121 P.3d at 1031.     In rendering a decision on a motion for summary
                   judgment, all evidence "must be viewed in a light most favorable to the
                   nonmoving party." Id. at 729, 121 P.3d at 1029. The party moving for
                   summary judgment must meet its initial burden of production to show there
                   exists no genuine dispute of material fact. Cuzze v. Univ. & Cmty. Coll. Sys.
                   of Nev., 123 Nev. 598, 602, 172 P.3d 131, 134 (2007). The nonmoving party
                   must then "transcend the pleadings and, by affidavit or other admissible
                   evidence, introduce specific facts that show a genuine [dispute] of material
                   fact." Id. at 603, 172 P.3d at 134.
                               To prevail on a claim for breach of contract, the plaintiff must
                   establish (1) the existence of a valid contract, (2) that the plaintiff
                   performed, (3) that the defendant breached, and (4) that the breach caused
                   the plaintiff damages. Saini v. Int'l Game Tech., 434 F. Supp. 2d 913, 919-
                   20 (D. Nev. 2006); Reichert v. Gen. Ins. Co. of Am., 442 P.2d 377, 381 (Cal.
                   1968).   Relating to damages, a plaintiff must prove both (1) a causal
                   connection between the defendant's breach and the damages asserted, and
                   (2) the amount of those damages. See Mort Wallin of Lake Tahoe, Inc. v.
                   Commercial Cabinet Co., 105 Nev. 855, 857, 784 P.2d 954, 955 (1989) ("The
                   party seeking damages has the burden of proving both the fact of damages

COURT OF APPEALS
          OF
       NEVADA
                                                         10
(IR   RLI7R
                   and the amount thereof."); Saks Fifth Ave., Inc. v. James, Ltd., 630 S.E2d
                   304, 311 (Va. 2006) ("A plaintiff thus must prove two primary factors
                   relating to damages.      First, a plaintiff must show a causal connection
                   between the defendant's wrongful conduct and the damages asserted.
                   Second, a plaintiff must prove the amount of those damages by using a
                   proper method and factual foundation for calculating damages." (internal
                   citations ornitted)).6   The burden of proving the amount of darnages "need
                   lot be met with mathematical exactitude, but there must be an evidentiary
                   basis for determining a reasonably accurate amount of damages." Mort
                   Wallin, 105 Nev. at 857, 784 P.2d at 955.
                                 Here, the Iliescus alleged that, during the prior condemnation
                   proceedings, they entered into a valid agreement by which the RTC was
                   entitled to complete its project in exchange for compensating the Iliescus for
                   the condemnation. They further alleged that the way in which the RTC
                   carried out the project constituted a breach of the parties' agreement. The
                   Iliescus supported these allegations with a portion of an order from the
                   condemnation proceedings that ordered the parties to "cooperate so as to


                         6 See also Omaha Pub. Power Dist. v. Darin & Armstrong, Inc., 288
                   N.W.2d 467, 474 (Neb. 1980) ("It is a basic concept that in any damage
                   action for breach of contract the claimant must prove that the breach of
                   contract complained of was the proximate cause of the alleged damages.");
                   Florafax Int'l, Inc. v. GTE Mkt. Res., Inc., 933 P.2d 282, 296 (Okla. 1997)
                   ("In order for damages to be recoverable for breach of contract they must be
                   clearly ascertainable . . . and it must be made to appear they are the natural
                   and proximate consequence of the breach and not speculative and
                   contingent."); Logan v. Mirror Printing Co. of Altoona, 600 A.2d 225, 226
                   (Pa. Super. Ct. 1991) ("In order to recover for damages pursuant to a breach
                   of contract, the plaintiff must show a causal connection between the breach
                   and the loss."); Abraxas Petroleum Corp. v. Hornburg, 20 S.W.3d 741, 758
                   (Tex. App. 2000) ("The absence of [a] causal connection between the alleged
                   breach [of contract] and the alleged damages will preclude recovery.").
COURT OF APPEALS
           OF

       NEVADA

                                                         11
i t)! 1417It
                   minimize interference between construction of the [p]roject and [the
                   Iliescusl use of the remaining land . . . on APN 008-244-15." That order
                   also made multiple references to a stipulation to which the parties had
                   agreed. The Iliescus further provided a detailed quote for services, from
                   Desert Engineering, to repair the parking lot for $84,550.
                               Below, the RTC met its initial summary judgment burden by
                   pointing out that there was an absence of evidence to support the Iliescus'
                   breach-of-contract claim as to damages. See Cuzze, 123 Nev. at 602-03, 172
                   P.3d at 134 (explaining that where the nonmoving party would bear the
                   burden of persuasion at trial, the party moving for summary judgment can
                   satisfy its burden of production by "pointing out . . . that there is an absence
                   of evidence to support the nonmoving party's case" (omission and internal
                   quotation marks omitted)).     Thus, the burden shifted to the Iliescus to
                   "transcend the pleadings" and demonstrate there was a genuine dispute of
                   material fact as to damages. Id. at 603, 172 P.3d at 134.
                               In response, the Iliescus provided photographs purporting to
                   show the state of the parking     la prior to the RTC's project. They also
                   provided photographs allegedly depicting the RTC's workers during the
                   completion of the project, with their vehicles parked on the Iliescus' parking
                   lot in the background. However, although the Desert Engineering quote
                   may have served to demonstrate a dispute as to the amount of their
                   damages, the Iliescus failed to present any evidence demonstrating a causal
                   connection between the RTC's alleged breach of contract and the damage to
                   the parking lot. They failed to provide photographs depicting the parking
                   lot after the RTC completed its project; deposition testimony stating that
                   the RTC's breach had caused the damage; expert testimony regarding



COURT OF APPEALS
       OF
    NEVADA

                                                         12
                   causation, scope of repair, diminishment in value, and damages,7 or any
                   other evidence related to causation, only argument.
                                Additionally, although the Iliescus provided evidence that the
                   parties had entered into a contract previously,8 it is unclear how a breach
                   of that contract could have caused damage to the parking lot.           Even
                   assuming the RTC had agreed, as the prior district court ordered, to
                   "cooperate so as to rninimize interference between construction of the
                   [p]roject and [the Iliescusl use of [their] remaining land," the Iliescus have
                   not explained how a breach of that agreement could have caused physical
                   damage to their parking lot.9 Accordingly, the Iliescus did not demonstrate
                   that there existed evidence of causation, an essential element of a breach-
                   of-contract claini, therefore failing to create a genuine dispute as to
                   damages.




                         7The  district court determined that expert evidence was needed on
                   these matters. The Illiescus do not argue that the district court erred in
                   this determination, so this issue is waived. See Powell v. Liberty Mut. Fire
                   Ins. Co., 127 Nev. 156, 161 n.3, 252 P.3d 668, 672 n.3 (2011) (providing that
                   issues not raised on appeal are deemed waived).

                         8"A written stipulation is a species of' contract." DeChambeau v.
                   Balkenbush, 134 Nev. 625, 628, 431 P.3d 359, 361 (Ct. App. 2018) (quoting
                   Redrock Valley Ranch, LLC v. Washoe County, 127 Nev. 451, 460, 254 P.3d
                   641, 647 (2011)).

                         9We  note that, in their stipulation to dismiss their personal injury
                   claims, the Iliescus agreed that they would only pursue compensatory
                   damages in this case as to physical damage to their parking lot—
                   presumably waiving any right to recover compensatory damages for any
                   interference with their use of their land.
COURT OF APPEALS
       OF
     NEVADA

                                                        13
                                 The Iliescus further summarily argue the district court erred in
                     granting summary judgment against them as to their claim for breach of
                     the implied covenant of good faith and fair dealing. "Where the terms of a
                     contract are literally complied with but one party to the contract
                     deliberately countervenes the intention and spirit of the contract, that party
                     can incur liability for breach of the implied covenant of good faith and fair
                     dealing." Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 107 Nev. 226, 232,
                     808 P.2d 919, 922-23 (1991). However, here, the Iliescus have not developed
                     any argument or provided any relevant authority as to why the district
                     court erred in granting summary judgment as to this claim. Therefore, we
                     need not consider it. See Edwards v. Emperor's Garden Rest., 122 Nev. 317,
                     330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (explaining that this court need
                     not consider an appellant's argument that is not cogently argued or lacks
                     the support of relevant authority). In light of the foregoing, the district
                     court did not err in granting summary judgment in favor of the RTC as to
                     the Iliescus' contract-based claims.
                     The district court erred in granting summary judgment in favor of the RTC
                     as to the Theseus' trespass claim and their request for declaratory relief
                                 Finally, the Iliescus argue the district court erred in granting
                     summary judgment in the RTC's favor as to their trespass claim. Nevada
                     has long recognized trespass as an action for injury to a plaintiff's
                     possession of land. See Rivers v. Burbank, 13 Nev. 398, 408 (1878). To
                     maintain a trespass action, the plaintiff must demonstrate that the
                     defendant invaded a property right. Lied v. Clark County, 94 Nev. 275, 279,
                     579 P.2d 171, 173-74 (1978). Where the evidence supports a trespass, an
                     award of nominal damages is not improper. Parkinson v. Winniman, 75
                     Nev. 405, 408, 344 P.2d 677, 678 (1959); see also Droge, 136 Nev. at 312
                     n.17, 468 P.3d at 880 n.17 (stating that the plaintiffs could pursue nominal
COURT   or APPEALS
        OF
    NEVADA

                                                            14
                   damages as to their trespass claim). And "an injunction is an appropriate
                   remedy for the threat of continuing trespass." S.O.C., Inc. v. Mirage Casino-
                   Hotel, 117 Nev. 403, 416, 23 P.3d 243, 251 (2001).
                               To prevail on a claim for trespass, the Iliescus would need to
                   prove that the RTC's conduct constituted an invasion of a property right.
                   See Lied, 94 Nev. at 279, 579 P.2d at 173-74. Here, the Iliescus alleged the
                   RTC and its contractors parked vehicles on their parking lot "on virtually
                   every workday during the term of the [p]roject." These vehicles allegedly
                   included the workers' personal vehicles ("pick-up trucks, SIJV's[,] and
                   automobiles") along with work trucks weighing approximately 20 tons.
                   According to the Iliescus, this conduct occurred without their consent and
                   despite their "frequent objections" to it.    The Iliescus supported these
                   allegations with photographs depicting the vehicles parked on the portion
                   of their property not subject to condemnation (the "[r] emaining [p]roperty"
                   or parking lot). The Iliescus also provided photographs appearing to depict
                   workers working on the RTC's project, with trucks parked in the parking
                   lot in the background. In addition, John testified at his deposition without
                   objection that he assumed the trucks were associated with the RTC because
                   the workers who drove them were not associated with him or Sonnia and
                   "were doing RTC work." Similarly, at her deposition, Sonnia testified that
                   the trucks and equipment parked on the Iliescus' property belonged to
                   "construction people working on the RTC project."
                               Considering the foregoing, the Iliescus introduced specific facts,
                   using admissible evidence,1° that demonstrated a genuine dispute of


                        1 °A
                           court may consider all evidence on file when ruling on a motion
                   for summary judgment. Wood, 121 Nev. at 729, 121 P.3d at 1029; see also
                   NRCP 56(b)(3). The RTC avers that the Iliescus failed to present any
COURT OF APPEALS
             OF
         NEVADA

                                                        15
11)1   I 9-1)11
                   material fact as to their trespass claim. See Cuzze, 123 Nev. at 603, 172
                   P.3d at 134. The RTC does •not dispute that the Iliescus owned the property
                   where the easements and parking lot are located, nor does it assert that it
                   had permission or paid rent or some form of remuneration to use the
                   parking lot.   The Iliescus' photographs and deposition testimony are
                   evidence such that a rational trier of fact could find that the RTC trespassed
                   on the Iliescus' property and return a verdict in the Iliescus' favor."' See
                   Wood, 121 Nev. at 731, 121 P.3d at 1031.
                               Below, the district court granted summary judgment as to the
                   Iliescus' trespass claim by ruling that they had waived their right to pursue
                   nominal damages—in stipulating to pursue only compensatory damages
                   relating to their parking lot and punitive damages—and had then failed to
                   present evidence as to compensatory damages or punitive damages.12 In so


                   admissible evidence for their claims during the proceedings below,
                   apparently only because the Iliescus "submitted no declarations or
                   deposition testimony" in their opposition to the RTC's motion for summary
                   judgment. The RTC does not cogently argue why any failure on the Iliescus'
                   part to submit declarations or deposition testimony in opposition to the
                   RTC's summary judgment motion would be fatal to their claims where there
                   existed substantial evidence elsewhere in the court file that was presented
                   for the court to consider regarding trespass, nor does it provide relevant
                   authority in support of that argument. Therefore, we need not consider it.
                   See Edwards, 122 Nev. at 330 n.38, 130 P.3d at 1288 n.38.

                         "Although we reverse summary judgment on the trespass claim, we
                   note that the damages available to the Iliescus on this claim may be limited,
                   as the district court has already determined that expert testimony is
                   required to prove certain damages, and that the Iliescus failed to timely
                   identify an expert as required pursuant to NRCP 16.1.

                         ' 2We note that the Iliescus have not pursued the dismissal of their
                   claim for punitive damages on appeal, and therefore, we need not address
                   the propriety of the district court's dismissal of the same. See Greenlaw v.
COURT OF APPEALS
         OF
       NEVADA

                                                        16
111,
                     doing, the district court effectively imposed an element of actual damages
                     onto the trespass claim—an element that has not previously been required
                     to sustain a trespass action in Nevada.13 See Lied, 94 Nev. at 279, 579 P.2c1
                     at 173-74; Parkinson, 75 Nev. at 408, 344 P.2d at 678; see also Restatement
                     (Second) of Torts § 158 (Am. Law Inst. 1965) ("One is subject to liability to
                     another for trespass, irrespective of whether fhe or she:I thereby causes harm
                     to any legally protected interest of the other, if [he or she] intentionally (a)
                     enters land in the possession of the other, or causes a thing or a third person
                     to do so, or (b) remains on the land, or (c) fails to remove from the land a
                     thing which he is under a duty to remove." (emphasis added)).
                                 Further, in lieu of compensatory damages, nominal damages
                     may still be awarded. Nominal damages are "awarded by default until the
                     plaintiff establishes entitlement to some other forrn of damages, such as
                     compensatory . . . damages." Uzuegbunam v. Preczewski, 592 U.S.           7




                     141 S. Ct. 792, 801 (2021). Indeed, as the United States Supreme Court
                     recently recognized in Uzuegbunam, "the prevailing rule, 'well established'
                     at common law, was 'that a party whose rights are invaded can always
                     recover nominal damages without furnishing any evidence of actual
                     damages." Id. at      , 141 S. Ct. at 800 (emphasis added) (internal citations


                     United States, 554 U.S. 237, 243 (2008) ("[I]n both civil and criminal cases,
                     in the first instance and on appeal, we follow the principle of party
                     presentation. That is, we rely on the parties to frame the issues for
                     decisions and assign to courts the role of neutral arbiter of matters the
                     parties present.").

                            "The RTC does not argue on appeal that a plaintiff must prove
                     damages as an element of trespass and therefore we do not further address
                     this issue. See Powell v. Liberty Mut. Fire Ins. Co., 127 Nev. 156, 161 n.3,
                     252 P.3d 668, 672 n.3 (2011) (providing that issues not raised on appeal are
                     deemed waived).
COURT   or APPEALS
        OF
    NEVADA

                                                           17
                   omitted). Consistent with this approach, the Nevada appellate courts have
                   long recognized that nominal damages are a proper remedy for trespass, in
                   cases where actual damages cannot be proven. See Parkinson, 75 Nev. at
                   408, 344 P.2d at 678; Droge, 136 Nev. at 312 n.17, 468 P.3d at 880 n.17, see
                   also Uzuegbunam, 592 U.S. at           , 141 S. Ct. at 798 (discussing the
                   importance of nominal damages to claims for trespass).
                                 Given the relationship between nominal and compensatory
                   damages, and the purpose behind an award of nominal damages, we
                   conclude that, by preserving their claim to compensatory damages, the
                   Theseus also preserved nominal damages, as these damages are available to
                   remedy a trespass where compensatory damages are unavailable or
                   unproven. Thus, the district court erred in determining that the Iliescus
                   waived their right to recover nominal damages for trespass.14         Further,
                   proving damages is particularly unnecessary in this case because the RTC
                   had been granted perpetual easements on the Theseus' property and the
                   Iliescus were seeking injunctive relief, an appropriate remedy for the threat
                   of continuing trespass.'5 See S.O.C., Inc., 117 Nev. at 416, 23 P.3d at 251.



                         14The  parties disagree as to whether the Iliescus, by stipulation or
                   otherwise, waived their right to pursue nominal damages in this case
                   because nominal damages were not specifically preserved in the stipulation.
                   However, neither was a claim for nominal damages specifically waived.
                   Further, the parties did not stipulate to dismissal of the Iliescus' trespass
                   claim, nor any damages specifically related to that claim. As explained
                   above, the Iliescus preserved their claim to nominal damages by preserving
                   their claim to compensatory damages and because nominal damages are
                   inherently available for certain types of claims such as trespass.

                         15As  explained above, while the district court correctly dismissed the
                   Iliescus' separate cause of action for injunctive relief, they are nevertheless
                   permitted to seek injunctive relief as a remedy.
COURT OF APPEALS
         OF
      NEVADA

                                                         18
101 19-17H
                               Accordingly, the district court erred in granting summary
                   judgment in favor of the RTC as to the Iliescus' trespass claim, and thus we
                   reverse the grant of summary judgment on this claim and remand for
                   further proceedings. To the extent that the district court's order granting
                   summary judgment in favor of the RTC as to the Iliescus' request for
                   declaratory relief was predicated on its ruling relating to their trespass
                   claim, that ruling is likewise reversed and remanded for further
                   proceedings.
                                                 CONCLUSION
                               The district court did not err in dismissing the Iliescus' waste
                   claim because the RTC had no possessory interest as to the Iliescus' parking
                   lot. The court also did not err in dismissing their injunctive relief claim to
                   the extent that it was pleaded as a cause of action. Additionally, the court
                   did not err in granting summary judgrnent in favor of the RTC as to the
                   Iliescus' contract-based claims.
                               The district court, however, erred in granting summary
                   judgment as to the Iliescus' trespass and declaratory relief claims. Because
                   we reverse the district court's order granting summary judgment in favor of
                   the RTC as to these claims, the RTC might not •be the prevailing party and
                   the district court's order awarding it attorney fees and costs may no longer
                   be appropriate under NRS 18.010(2)(b) and NRS 18.020.            That order,
                   therefore, is necessarily vacated. See Cain v. Price, 134 Nev. 193, 198, 415
                   P.3d 25, 30 (2018) (explaining that where a district court's order granting
                   summary judgment is reversed, it is no longer appropriate to consider the
                   respondents the prevailing party, and an award of attorney fees is
                   inappropriate). Consistent with this opinion, we reverse and remand for



COURT OF APPEALS
       OF
    NEVADA

                                                        19
                   further proceedings as to the Iliescus' trespass and declaratory relief claims,
                   and if necessary, to determine if injunctive relief is appropriate.'"



                                                                                     ,     C • J•
                                                           Gibbons


                   We concur:



                   Tao


                                it   oglooamesegsam
                                                      J.
                   Bulla




                           Insofar as the parties have raised arguments that are not
                           16

                   specifically addressed in this opinion, we have considered the same and
                   conclude that they either do not present a basis for relief or need not be
                   reached given the disposition of this appeal.
COURT OF APPEALS
       OF
    NEVADA

                                                            20